Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed August 3, 2021 on disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 16/007,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on June 30, 2021.  These drawings are acceptable.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 are directed to inventions non-elected without traverse.  Accordingly, claims 1-3 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Please cancel claims 1-3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	
The closest cited prior art is considered to be Zimmerman et al. (US2014/0116159) and Yamazaki et al. (US 2006/0006066).
Zimmerman discloses the robot is able to do other tasks without disturbing analysis such as preparation of a next sample plate. If sample plates are stored in a plate hotel, the robot can place the current sample plate back in the hotel and can prepare the next sample for sample injection. When the next analysis starts, the correct plate already is in place and prepared, which saves time. Another example for such a task is that a next sample can be injected with a second needle (paras. [0146-] ([0147]). However Zimmerman fails to teach wherein an electrophoresis run is performed while another plate is loaded into another drawer.
Yamazaki discloses an emergency or interrupt sample can be inserted at any time at the discretion of the operator. When the emergency or interrupt sample is to be inserted, the routine returns to step S602 to determine the order of analysis once again (para. [0067]). Therefore Yamazaki fails to teach wherein an electrophoresis run is performed while another plate is loaded into another drawer.
Therefore, Zimmerman and Yamazaki fail to teach a control device programmed to control an operation of the multiplex capillary electrophoresis system, 
Upon further consideration in light of the June 30, 2021 amendment, claim 12 as amended, has been found to overcome the previous rejections, and currently are considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest a multiplexed capillary electrophoresis system having the structures set forth in the amended claim 12, a tube defining a fluid flow path from the fluid input port to the capillary tip flow chamber, to the electrode flow chamber, and to the waste port, as recited, in combination with wherein a highest point of the electrode flow chamber is lower than a lowest point of the capillary tip flow chamber as recited. Examiner notes claim 12 has priority back to the filing date of has priority for claim 12 back to the filing date of App. No. 15/677,535 filed on August 15, 2017 and therefore, US 2015/0346151 (Pg Pub of Parent App. 14/822,956) and US 2013/0292250 (Pg Pub of Parent App. 13/470,870) qualify as prior art under 35 U.S.C. 102 against the claims.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795